Exhibit 10.5

AOL INC.

AOL INC. 2010 STOCK INCENTIVE PLAN

NOTICE OF GRANT OF SPSU AWARD

AOL Inc., a Delaware corporation (the “Company”), hereby grants to the
Participant named below the number of SPSUs specified below (the “SPSU Award” or
the “SPSUs”), upon the terms and subject to the conditions set forth in this
Notice, the SPSU Award Agreement attached hereto as Attachment B (the “SPSU
Award Agreement”), the AOL Inc. 2010 Stock Incentive Plan (the “Plan”), and the
SPSU Terms and Conditions (“Terms and Conditions”) provided to the Participant,
each as amended from time to time. The Target Number of SPSUs specified below
represents the number of SPSUs you have the opportunity to receive based on the
attainment of the Performance Criteria specified herein and your continued
employment. Each SPSU is equal in value to one share of the Company’s common
stock, par value $0.01 (a “Share”). This Award is granted pursuant to the Plan
and is subject to and qualified in its entirety by the Terms and Conditions, the
SPSU Award Agreement and this Notice.

 

Name of Participant:    Date of Grant:    Target Number of SPSUs:    Performance
Period:    Performance Criteria:   

The number of SPSUs that will be treated as provisionally earned will be
determined based upon achievement of the performance criteria set forth on
Attachment A hereto (the “Performance Criteria”). The date upon which the
Committee or its delegate determines the number of SPSUs that have been
provisionally earned is the “Determination Date.”

 

Any SPSUs that are not provisionally earned based upon this determination shall
be immediately canceled and forfeited. Only provisionally earned SPSUs may
become vested based upon the Participant’s continued Employment in accordance
with the vesting schedule set forth in this Notice and become fully earned
without restriction upon both vesting and compliance with the Participant’s
various covenants set forth in the Terms and Conditions.

Vesting:   

Subject to the Participant’s continued Employment through the applicable Vesting
Date, provisionally earned SPSUs will vest in accordance with the following
schedule:

 

(a) one-half will vest five business days following the Determination Date (the
“First Vesting Date”); and

 

(b) one-half will vest on the first anniversary of the First Vesting Date (each,
together with the First Vesting Date, a “Vesting Date”).

 

If the percentage of the aggregate number of SPSUs scheduled to vest on a
Vesting Date is not a whole number of SPSUs, then the amount vesting on such
Vesting Date shall be rounded down to the nearest whole number of SPSUs for each
Vesting Date, except that the amount vesting on the final Vesting Date shall be
such that 100% of the aggregate number of SPSUs provisionally earned shall be
cumulatively vested as of the final Vesting Date.



--------------------------------------------------------------------------------

You and the Company both agree that this Award is granted under and governed by
all of the terms and conditions of this Notice, the SPSU Award Agreement
attached as Attachment B, the Terms and Conditions and the Plan, each as amended
from time to time, provided to you with this Notice. You understand and agree
that your unrestricted right to enjoy any benefits under this SPSU Award is
contingent upon some or all of the SPSUs granted to you becoming provisionally
earned and vested as described in this Notice as well as your continuing
compliance with the various covenants set forth in the Terms and Conditions, and
that failure of any of the preceding requirements to be fully satisfied will
result in some or all of the SPSUs not to become fully earned and unrestricted.
Your acknowledgement of and agreement with the terms of this Award confirms that
you have carefully read and understand this Notice, the SPSU Award Agreement,
the Terms and Conditions and the Plan and that you have had an opportunity to
obtain the advice of counsel before signing this Notice. You agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions relating to the Plan, the Terms and Conditions, this
Notice or the SPSU Award Agreement.

You and the Company further agree that you are no longer entitled to participate
in any other cash or special incentive plan or program of the Company or an
Affiliate with respect to any performance period beginning on or after
                    for any SPSU Award granted to you, including
                    . Your participation in any such plan or program will cease
effective as of                     .

The preceding paragraph does not apply to your eligibility to participate in the
ABP, the Company’s Annual Incentive Plan for Executive Officers, or the Plan.

 

PARTICIPANT:       AOL INC.

 

      By:   

 

Participant’s Signature       Name:          Title:            

 

2



--------------------------------------------------------------------------------

ATTACHMENT A

PERFORMANCE-BASED VESTING CRITERIA

Subject to achievement of the threshold performance requirements set forth
below, you will be entitled to earn a number of SPSUs based on your Target
Number of SPSUs set forth in this Notice and the Company’s performance during
the Performance Period.

Threshold Performance Requirements:

In order for any SPSUs to be provisionally earned, the minimum performance
threshold with respect to each of the Company metrics under the Company’s Annual
Bonus Plan (“ABP”) for the Performance Period must be achieved and your
Brand/Segment/Group payout percentage (in the aggregate, if applicable) under
the ABP for the Performance Period must be 100% or greater. Unless otherwise
provided by the Committee, if any of these minimum performance thresholds are
not achieved, no SPSUs shall be provisionally earned and your Award shall be
immediately cancelled.

Performance Goals:

Two million six hundred thousand (2,600,000) SPSUs, less the number of any
Awards previously granted to you that are counted towards such limit in calendar
year                     will be provisionally earned if the Company achieves
positive Adjusted Net Income for the Performance Period. For this purpose,
positive Adjusted Net Income for the Performance Period is defined as income
(loss) from continuing operations as defined by GAAP, excluding the following:
(a) noncash impairments of goodwill, intangible and fixed assets and
investments, (b) gains and losses on sales of operating assets and investments,
(c) external expensed costs related to mergers, acquisitions, investments or
dispositions, as well as contingent consideration related to such transactions,
(d) amounts related to securities litigation and government investigations,
(e) restructuring charges or reductions in restructuring charges greater than $3
million, (f) reserves larger than $3 million established in connection with
litigation, tax audits and similar governmental proceedings, (g) recoveries
greater than $3 million in litigation and similar proceedings, (h) gains or
losses recognized from the forgiveness of debt, (i) the impact of current year
changes to accounting standards and tax laws, and (j) the impact of taxes on the
items described in (a) through (i). The Committee shall certify achievement of
the positive Adjusted Net Income goal in writing. If positive Adjusted Net
Income for the Performance Period is not achieved, no SPSUs shall be
provisionally earned and your Award shall be immediately cancelled.

If positive Adjusted Net Income is achieved, the Committee shall adjust the
number of SPSUs that are provisionally earned downward based upon the Target
Number of SPSUs set forth in this Notice multiplied by your Brand/Segment/Group
payout percentage under the ABP for the Performance Period. For example, if your
Brand/Segment/Group payout percentage under the ABP for the Performance Period
is equal to 110%, the number of SPSUs that will be provisionally earned under
this SPSU Award will be equal to 110% multiplied by your Target Number of SPSUs.
The Committee shall have the discretion to adjust, whether upward or downward,
the number of SPSUs that are provisionally earned under this SPSU Award in its
sole

 

3



--------------------------------------------------------------------------------

discretion, provided that such adjustment may not exceed the number of SPSUs
earned upon achievement of positive Adjusted Net Income. Notwithstanding the
foregoing, the maximum number of SPSUs that may be provisionally earned
following application of this formula may not exceed three hundred percent
(300%) of your Target Number of SPSUs.

Notwithstanding the foregoing, in the event of Participant’s termination of
Employment as contemplated in paragraphs 5 and 6 of the SPSU Award Agreement
prior to the end of the Performance Period the positive Adjusted Net Income
performance requirements shall no longer apply.

Notwithstanding the foregoing, in the event of a Participant’s termination of
Employment as provided in paragraph 6 of the SPSU Award Agreement upon or
following the occurrence of a Change in Control but prior to the end of the
Performance Period, except as the Committee or its delegate may otherwise
provide in its sole discretion, (a) the actual performance level achieved with
respect to the “Performance Goals” set forth above as of the Participant’s
termination of Employment shall be determined as of the date of the Change in
Control based on what the Participant’s Brand/Segment/Group payout percentage
would be under the ABP if such payout percentage were determined as of the last
completed fiscal quarter during the Performance Period preceding the date of the
Change in Control, and (b) achievement of the “Threshold Performance
Requirements” described above shall be determined as of the date of the Change
in Control based upon performance determined as of the last completed fiscal
quarter during the Performance Period preceding the date of the Change in
Control. Each of the “Threshold Performance Requirements” shall be pro-rated, if
applicable, based on the number of completed fiscal quarters during the
Performance Period prior to the date of the Change in Control compared to the
total number of fiscal quarters in the Performance Period, except as the
Committee may otherwise determine in its sole discretion.

Determinations of the Committee, or its delegate, regarding achievement of all
performance goals will be final and binding on the Participant.

 

4